Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 01/07/2022. The amendment has been entered and considered. 
3. 	Claims 1, 9 and 13 have been amended. Claims 1-20 are now pending in this office action. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to amendment
5.	Applicant’s arguments on pages 12, 13 with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. Based on the arguments a new Non-Final Office Action is issued. Please see the rejection below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1).

Regarding independent claim 1, HAIBIN WANG (CN 101847144 A), teaches, a method for providing social objects at a user device side, comprising: generating image information of a social object expected by a user according to an image editing operation of the user (summary: Paragraph 2 load the portrait data acquisition module by a client device. Also see 100. portrait data acquisition: Paragraph 4 The user selects suitable portrait key element to form the portrait (Examiner interprets portrait as an image) of complete desired object in client (i.e., generating image of a social object));
sending the image information to a corresponding network device (summary: Paragraph 2 with the portrait data acquisition of desired object be sent on the server. Also see 100. portrait data acquisition: Paragraph 5 User's drawing can be saved to server with data (i.e., sending the image to the server through network)); 
and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN fails to explicitly teach, subsequently receiving one or more social objects matching with the image information sent by the network device.
Li; Yuan (US 20150169645 A1) teaches, subsequently receiving one or more social objects matching with the image information sent by the network device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
Li et al also teaches, sending the image information to a corresponding network device; and presenting at least one of the one or more social objects (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 2, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, wherein, the step of generating the image information of the social object expected by the user according to the image editing operation of the user, comprises: generating the image information of the social object expected by the user according to the image editing operation on a reference image by the user (100. portrait data acquisition: Paragraph 5 For another example shown in Fig. 4 b, the member can be further according to the guidance panel on the right, the property value of the portrait key element that loaded is adjusted etc., as adjusting the height of eyebrow, the width of face etc. User's drawing can be saved to server with data after finishing, and has promptly finished the collection to this portrait (generating the image information of the social object expected by the user according to the image editing operation on a reference image by the user is equated to editing/adjusting/modifying/altering the reference/loaded image).

Regarding dependent claim 3, HAIBIN WANG and Li teach, the method according to claim 2. 
HAIBIN WANG further teaches, wherein, the reference image is generated based on user related information of the user (100. portrait data acquisition: Paragraph 5 Shown in Fig. 4 a, b, the operation interface synoptic diagram of described portrait acquisition module. Wherein, the option of the some portrait key elements of Fig. 4 a, for example, the user clicks " hair style ", then can demonstrate the sketch hair style that all have been prestored into database in drop-down menu, and it is suitable that the member selects therein, click selected after, this kind hair style will be loaded on the big frame on the right. So, can operate other each portrait key element equally, such as shape of face, eyes, eyebrows etc. are finished the drafting of whole personal portrait (i.e., the reference image is based on the user input, which is the first image created by the user)).

Regarding dependent claim 4, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 Shown in Fig. 4 a, b, the operation interface synoptic diagram of described portrait acquisition module. Wherein, the option of the some portrait key elements of Fig. 4 a, for example, the user clicks " hair style ", then can demonstrate the sketch hair style that all have been prestored into database in drop-down menu, and it is suitable that the member selects therein, click selected after, this kind hair style will be loaded on the big frame on the right. So, can operate other each portrait key element equally, such as shape of face, eyes, eyebrows etc. are finished the drafting of whole personal portrait (i.e., setting the physical characteristic modules such as hair, eyes, eyebrow, face according to the input parameters))

Regarding independent claim 9, HAIBIN WANG teaches, a method for providing social objects at a network device side, comprising: generating image information of a social object expected by a user according to an image editing operation of the user (summary: Paragraph 2 load the portrait data acquisition module by a client device. Also see 100. portrait data acquisition: Paragraph 4 The user selects suitable portrait key element to form the portrait (Examiner interprets portrait as an image) of complete desired object in client (i.e., generating image of a social object));
sending the image information to a corresponding network device (summary: Paragraph 2 with the portrait data acquisition of desired object be sent on the server. Also see 100. portrait data acquisition: Paragraph 5 User's drawing can be saved to server with data (i.e., sending the image to the server through network)); 
and sending at least one of the one or more social objects back to the user device (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN fails to explicitly teach, subsequently receiving image information of a social object expected by a user sent by a user device; performing a match query in an object information database according to the image information to obtain one or more social objects matching with the image information.
Li; Yuan (US 20150169645 A1) teaches, subsequently receiving image information of a social object expected by a user sent by a user device; performing a match query in an object information database according to the image information to obtain one or more social objects matching with the image information (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Li et al also teaches, sending the image information to a corresponding network device; and sending at least one of the one or more social objects back to the user device (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 11, HAIBIN WANG and Li teach, the method according to claim 9. 
HAIBIN WANG further teaches, wherein, the image information comprises text parameters and image parameters of the social object expected by the user; wherein, the step of performing the match query in the object information database according to the image information to obtain one or more social objects matching with the image information, comprises: performing the match query in the object information database according to the text parameters to obtain a plurality of candidate social objects matching with the text parameters; and performing the match query in the plurality of candidate social objects according to the image parameters to obtain one or more social objects matching with the image parameters (100. portrait data acquisition: Paragraph 5 Shown in Fig. 4 a, b, the operation interface synoptic diagram of described portrait acquisition module. Wherein, the option of the some portrait key elements of Fig. 4 a, for example, the user clicks " hair style ", then can demonstrate the sketch hair style that all have been prestored into database in drop-down menu, and it is suitable that the member selects therein, click selected after, this kind hair style will be loaded on the big frame on the right. So, can operate other each portrait key element equally, such as shape of face, eyes, eyebrows etc. are finished the drafting of whole personal portrait (i.e., image information includes image parameters)). 300. data analysis: Paragraph 3 According to application strategy, give each portrait key element a similar weight coefficient, similarity and weight coefficient are multiplied each other, obtain the matching degree value of each portrait key element; Calculate afterwards summation or further COMPREHENSIVE CALCULATING (according to default area, age etc., and similarity advance a COMPREHENSIVE CALCULATING analysis) (i.e., image information includes age, area are text parameter), can draw the matching degree value between these 2 portraits);

Regarding independent claim 13, HAIBIN WANG teaches, a method for providing social objects, comprising: generating, by a user device, image information of a social object expected by a user according to an image editing operation of the user (summary: Paragraph 2 load the portrait data acquisition module by a client device. Also see 100. portrait data acquisition: Paragraph 4 The user selects suitable portrait key element to form the portrait (Examiner interprets portrait as an image) of complete desired object in client (i.e., generating image of a social object));
5Application Serial No. : 161585,370 First Named Inventor : Danian CHENsending, by the user device, the image information to a corresponding network device (summary: Paragraph 2 with the portrait data acquisition of desired object be sent on the server. Also see 100. portrait data acquisition: Paragraph 5 User's drawing can be saved to server with data (i.e., sending the image to the server through network)); 
subsequently receiving, by the user device, one or more social objects matching with the image information sent by the network device; and presenting, by the user device, at least one of the one or more social objects received by the user device (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN fails to explicitly teach, receiving, by the network device, the image information of the social object expected by the user sent by the user device; performing, by the network device, a match query in an object information database according to the image information to obtain one or more social objects matching with the image information; sending, by the network device, at least one of the one or more social objects to the user device.
Li; Yuan (US 20150169645 A1) teaches, receiving, by the network device, the image information of the social object expected by the user sent by the user device; performing, by the network device, a match query in an object information database according to the image information to obtain one or more social objects matching with the image information; sending, by the network device, at least one of the one or more social objects to the user device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
Li et al also teaches,  First Named Inventor : Danian CHENsending, by the user device, the image information to a corresponding network device;  subsequently receiving, by the user device, one or more social objects matching with the image information sent by the network device; and presenting, by the user device, at least one of the one or more social objects received by the user device (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 14, HAIBIN WANG and Li teach, the method according to claim 2. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 For another example shown in Fig. 4 b, the member can be further according to the guidance panel on the right, the property value of the portrait key element that loaded is adjusted etc., as adjusting the height of eyebrow, the width of face etc. User's drawing can be saved to server with data after finishing, and has promptly finished the collection to this portrait).

Regarding dependent claim 15, HAIBIN WANG and Li teach, the method according to claim 3. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 For another example shown in Fig. 4 b, the member can be further according to the guidance panel on the right, the property value of the portrait key element that loaded is adjusted etc., as adjusting the height of eyebrow, the width of face etc. User's drawing can be saved to server with data after finishing, and has promptly finished the collection to this portrait).

7. 	Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of Blaylock, IV; L. Leonard (US 20150112880 A1).

Regarding dependent claim 5, HAIBIN WANG and Li teach, the method according to claim 1.
HAIBIN WANG and Li fails to explicitly teach, wherein, contact information of the presented social objects is at a hidden state; wherein, the method further comprises: acquiring a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification.
Blaylock, IV; L. Leonard (US 20150112880 A1) teaches,  wherein, contact information of the presented social objects is at a hidden state; wherein, the method further comprises: acquiring a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110. Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., the contact information is hidden until the system . In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li,  by providing a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification, as taught by Blaylock, et al (Paragraph [0081]).
  One of the ordinary skill in the art would have been motivated to make this modification to The requester can subsequently request an introduction to the target through the facilitator. The facilitator can permit or deny the request for the introduction without having the facilitator's identity revealed to the requester. In some situations, absent authorization from the facilitator, the contact information of the target is not revealed to the requester, as taught by Blaylock et al (Paragraph [0007]) which would provide a level of trust accompanying such introductions (as taught in Paragraph [0005]).
 
Regarding dependent claim 6, HAIBIN WANG, Li  and Blaylock, IV et al teach, the method according to claim 5. 
Blaylock, IV further teaches, wherein, the step of presenting the contact information of the target social object after the contact information request passes a verification, comprises: sending the contact information request to the network device; receiving the contact information of the target social object sent by the network device after the contact information request passes the verification; and presenting the contact information of the target social object  (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110 (i.e., sending the contact information request to the facilitator via network). Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., receiving the contact information of the target social object sent by the network device after the contact information request passes the verification and presenting the contact information of the target social object) In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).

Regarding dependent claim 7, HAIBIN WANG, Li and Blaylock, IV et al teach, the method according to claim 5. 
Li et al further teaches, wherein, the step of receiving the one or more social objects matching with the image information sent by the network device, comprises: receiving the one or more social objects matching with the image information and the contact information of each of the one or more social objects sent by the network device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
 Blaylock, IV further teaches, wherein, after the contact information request is verified, presenting the contact information of the target social object, comprises: after the contact information request passes the verification, presenting the contact information of the target social object stored in the user device (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110 (i.e., sending the contact information request to the facilitator via network). Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., receiving the contact information of the target social object sent by the network device after the contact information request passes the verification and presenting the contact information of the target social object) In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).

Regarding dependent claim 12, HAIBIN WANG and Li teach, the method according to claim 9. 
HAIBIN WANG fails to explicitly teach, further comprising: receiving a contact information request of a target social object in the at least one of the one or more social objects sent by the user device; verifying the contact information request; and sending the contact information of the target social object to the user device after the contact information request passes the verification.
Blaylock, IV; L. Leonard (US 20150112880 A1) teaches, further comprising: receiving a contact information request of a target social object in the at least one of the one or more social objects sent by the user device; verifying the contact information request; and sending the contact information of the target social object to the user device after the contact information request passes the verification (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110. Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., the contact information is hidden until the system . In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li,  by providing a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification, as taught by Blaylock, et al (Paragraph [0081]).
  One of the ordinary skill in the art would have been motivated to make this modification to The requester can subsequently request an introduction to the target through the facilitator. The facilitator can permit or deny the request for the introduction without having the facilitator's identity revealed to the requester. In some situations, absent authorization from the facilitator, the contact information of the target is not revealed to the requester, as taught by Blaylock et al (Paragraph [0007]) which would provide a level of trust accompanying such introductions (as taught in Paragraph [0005]).

8. 	Claims 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of MCPHIE; Jonathan (US 20170091531 A1).

Regarding dependent claim 8, HAIBIN and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.);
HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 16, HAIBIN WANG and Li teach, the method according to claim 2. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 17, HAIBIN WANG and Li teach, the method according to claim 3. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 18, HAIBIN WANG teaches, the method according to claim 4. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN WANG fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 19, HAIBIN WANG teaches, the method according to claim 5. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN WANG fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 20, HAIBIN WANG and Li teach, the method according to claim 6. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intrasystem message sink end etc.).
HAIBIN WANG fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

9. 	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of MCPHIE; Yamaura; Fukumi (US 6590584 B1).

Regarding dependent claim 10, HAIBIN WANG and Li teach, the method according to claim 9. 
HAIBIN WANG fails to explicitly teach, wherein, the object information database stores user image information uploaded according to a predetermined image requirement.
Yamaura; Fukumi (US 6590584 B1) teaches, wherein, the object information database stores user image information uploaded according to a predetermined image requirement (Col 8 Lines 12-18 (15) The scanner 18 optically reads the original image in accordance with a scan command issued from the controller 11. The input image data at the scanner 18 is, e.g., RGB format data, and the image data may be pasted in a predetermined document file in accordance with a style and/or size designated by the scan command. For example, an image input unit within a copier (not shown) may be utilized as the scanner 18).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of HAIBIN WANG and Li by providing user image information uploaded according to a predetermined image requirement, as taught by Yamaura et al (Paragraph (15)).
  One of the ordinary skill in the art would have been motivated to make this modification so that The scanner 18 optically scans an image on the surface of original and electronically captures the image data. The scanner 18 includes a platen on which the original is placed and an automatic document feeder (both not shown), as taught by Yamaura et al (Col 8 Lines 6-11 (14)) which would be optimal for the file to be read by the scanner and printer in order to carry out the operations and user convenient).
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164